DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 07/20/2022. Claims 1-13 are pending for this examination. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US 2013/0295732 A1; hereafter Wu).

Regarding claim 1. Wu discloses a method of forming a self-aligned gate (SAG) and self-aligned source (SAD) device for high Ecrit semiconductors (Fig 1-5), the method comprising: 
depositing a refractory material (gate metal layer 41 made with tungsten, Para [ 0037]) on a high Ecrit substrate (Fig 1-5, substrate 11, construed as Ecrit substrate, Para [ 0037]); etching the refractory material to form a channel region (recess region 41 made with tungsten, Para [ 0037]);
Applying an ion implant ionization to form high -conductivity source region and a high-conductivity drain contact region in the high Ecrit substrate (source/ drain 111 Para [ 0041-0045], in the substrate 11); creating a self-aligned gate plus self-aligned drift feature (gate electrode 41 and upper surface region 11 between 111, as drift feature); and annealing to activate the source and drain contact regions (Para [ 0028,0044-0045]).
 
Regarding claim 4. Wu discloses the method of claim 1, Wu further discloses the method further comprising: depositing a first dielectric layer (Fig 11, dielectric layer 31, Para [ 0037]) on the substrate (substrate 11, construed as Ecrit substrate, Para [ 0037]) prior to depositing the refractory material (44).  

Regarding claim 5. Wu discloses the method of claim 4, Wu further discloses further comprising: selectively removing the first dielectric layer (Fig 11, dielectric layer 31, Para [ 0037]) after the implant ionization to expose the high-conductivity source and high-conductivity drain contact regions (source/ drain 111 Para [ 0041-0045], in the substrate 11).  

Regarding claim 6. Wu discloses the method of claim 4, Wu further discloses, wherein the first dielectric layer comprises more than one material (Para [ 0037]).

Regarding claim 9. Wu discloses the method of claim 4, Wu further discloses wherein the first dielectric is selected from a group consisting of SiO2, A1203, AiN, and combinations thereof (Para [ 0037]).  

Regarding claim 11. Wu discloses the method of claim 1, Wu further discloses wherein the refractory material comprises tungsten (metal layer 41 made with tungsten, Para [0037]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2013/0295732 A1; hereafter Wu) as applied claims above and further in view of Jagannathan et al (US 2011/0081754 A1; hereafter Jagannathan).

Regarding claim 10. Wu discloses the method of claim 1, Wu further discloses wherein etching the refractory material comprises: patterning the refractory material with one of optical lithography and nanolithography (Abstract, Para [ 0037); and removing material with one of wet or dry etching.  
Wu does not discloses etching with one or a combination of wet and dry etching.
In a similar field of endeavor, Jagannathan discloses etching with one or a combination of wet and dry etching (Para [0007]).

Since Wu and Jagannathan are both from the similar field of endeavor, and discloses MOSFET device includes gate structure, the purpose disclosed by Jagannathan would have been recognized in the pertinent art of Wu. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Wu in light of Jagannathan teaching “etching with one or a combination of wet and dry etching (Para [0007])” for further advantage such as well-known technique with higher etching speed and etch selectivity.

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898